Citation Nr: 1828342	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a shrapnel wound of the left leg and hip.      


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Columbia, South Carolina, respectively.  Jurisdiction of the claims currently resides with the Atlanta, Georgia VARO.

The Veteran testified before the undersigned at a November 2014 videoconference hearing at the RO in Atlanta, Georgia.

In April 2015, the Board remanded the Veteran's claims for additional development.  At that time, the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) was also before the Board.  That issue was also remanded for the scheduling of a video conference hearing.  The Agency of Original Jurisdiction (AOJ) failed to schedule the hearing prior to recertifying the Veteran's claims to the Board.  As such, the issue of entitlement to an initial rating in excess of 30 percent for PTSD has been referred for the scheduling of the requested hearing and is no longer a part of this appeal.  


FINDINGS OF FACT

1

2


CONCLUSIONS OF LAW

1

2


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment reports, records from the Social Security Adminstration (SSA) and VA treatment records have been obtained. 

The Board remanded the claims to afford the Veteran VA examinations to determine the severity of the service-connection shrapnel wound and to determine the etiology of the claimed lumbar spine disability.  Additional VA treatment records were obtained and the Veteran was afforded several VA examinations.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the course of the appeal, several examinations and opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the the Veteran's representative maintained in a January 2018 Informal Hearing Presentation that the August 2015 VA orthopedic examination of the Veteran's lumbar spine is inadequate because it was conducted by a neurologist.  However, the Board notes that the VA examination was conducted by a medical doctor who reviewed the relevant information and provided relevant findings.  Moreover, this doctor is presumed competent to conduct the examination, and the report does not itself create any appearance of irregularity in the process resulting in the selection of that medical professional.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir 2009); Wise v. Shinseki¸ 26 Vet. App. 517 (2014).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection - Lumbar Spine



Increased Rating - Shrapnel Wound 



ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to an initial rating in excess of 10 percent for residuals of a shrapnel wound of the left leg and hip is denied.      



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


